Citation Nr: 1434123	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for psoriatic arthritis of the right knee (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012.

2.  Entitlement to an initial compensable rating for psoriatic arthritis of the ring finger of the right (dominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012. 

3.  Entitlement to an initial compensable rating for psoriatic arthritis of the ring finger of the left (nondominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012.

4.  Entitlement to an initial compensable rating for psoriatic arthritis of the little finger of the right (dominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012.

5.  Entitlement to an initial compensable rating for psoriatic arthritis of the little finger of the left (nondominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from November 2002 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a rating decision issued in October 2012, the RO awarded separate evaluations of 10 percent for psoriatic arthritis of the thumb, index, and long finger of the right (dominant) hand; the thumb, index, and long finger of the left (nondominant) hand; and of the left knee.  These ratings were made effective September 18, 2012.

The RO also awarded separate, but noncompensable ratings for psoriatic arthritis of the right knee; the ring finger of the right (dominant) hand; the ring finger of the left (nondominant) hand; the little finger of the right (dominant) hand; and the little finger of the left (nondominant) hand.  The noncompensable ratings were also made effective September 18, 2012.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  From September 18, 2012, psoriatic arthritis of the right knee was manifested by flexion limited to no less than 130 degrees, with pain; extension limited to no less than zero degrees, including on repetition; and without any evidence of instability or ankylosis.

2.  From September 18, 2012, psoriatic arthritis of the right and left ring and little fingers was manifested by painful motion and functional impairment demonstrated by weakened grip strength, stiffness, and limitations on activities of daily living.






CONCLUSIONS OF LAW

1.  From September 18, 2012, to April 14, 2014, the criteria for a 10 percent rating, and no more, for psoriatic arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2013). 

2.  The criteria for a 10 percent rating for psoriatic arthritis of the ring finger of the right (dominant) hand from September 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5216-5230 (2013).

3.  The criteria for a 10 percent rating for psoriatic arthritis of the ring finger of the left (nondominant) hand from September 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5216-5230 (2013).

4.  The criteria for a 10 percent rating for psoriatic arthritis of the little finger of the right (dominant) hand from September 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5216-5230 (2013).

5.  The criteria for a 10 percent rating for psoriatic arthritis of the little finger of the left (nondominant) hand from September 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5002, 5009, 5216-5230 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the Veteran's September 2013 hearing before the undersigned, he indicated that a 10 percent rating for psoriatic arthritis of the right knee and separate 10 percent ratings for the right and left ring and littler fingers from September 18, 2012, would satisfy his appeal in full.  Accordingly, the award below of 10 percent ratings for psoriatic arthritis of the knee and right and left ring and little fingers, from September 18, 2012, constitutes a full grant of the benefits sought.  


Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Other types of arthritis are to be rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, DC 5009.  

Diagnostic Code 5002 pertains to rheumatoid (atrophic) arthritis and provides that the disability may be rated as an active process or on the basis of chronic residuals.  38 C.F.R. § 4.71a, DC 5002.  For the period prior to September 18, 2012, the Veteran's psoriatic arthritis was an active process.  From September 18, 2012, there was no active process and the claims must be rated on the basis of chronic residuals.

Right Knee

The Veteran's service-connected psoriatic arthritis with right knee involvement is rated as 0 percent disabling from September 18, 2012 to April 14, 2014.  A 10 percent rating is in effect from April 14, 2014.  The Veteran seeks an earlier effective date for the 10 percent rating.

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5258 provides a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a zero percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a zero percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on x-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

At a VA examination in September 2012, the Veteran reported flare-ups of knee pain from walking, kneeling, and going up and down stairs.  Objectively, right knee range of motion included flexion to 140 degrees and extension to zero degrees.  There was no evidence of painful motion.  On repetitive motion, there was no additional limitation of motion or functional loss/impairment.  Tenderness and pain on palpation of the joint line was not evident.  There was no objective evidence of instability or recurrent patellar subluxation or dislocation.  Muscle strength was normal.  The examiner noted that the Veteran had no meniscal conditions and a meniscectomy had not been performed.  The examiner indicated that the functional impact of the Veteran's knee condition was that his work ability was affected because during flare-ups of his arthritis, he was precluded from prolonged walking, ascending/descending stairs, kneeling and stooping.

A VA treatment record dated in September 2013 shows the Veteran reported his knee was painful.  A physical examination revealed there was full range of motion in his knees without any redness, warmth, or effusions.  The same physical findings were noted on examination in January 2014.  A treatment record dated in February 2014 shows the Veteran reported that his psoriasis and arthritis were well-controlled with his use of medication (Humira).  

At the Veteran's hearing in September 2013, he testified that his knees are very painful and limit his activities of daily living and his job performance as a fueler.  He stated that his knees are stiff every morning and that he uses an excessive amount of sick and FMLA leave due to the problems with his knees.  Flare-ups last one to three days and preclude him from working.  

At a VA examination in April 2014, the Veteran reported knee pain with flare-ups once or twice a month which required tapered doses of prednisone.  Objectively, right knee range of motion included flexion to 130 degrees with painful motion from 130 degrees.  Extension was to zero degrees with no evidence of painful motion.  On repetitive motion, there was no additional limitation of motion, but there was additional functional loss/impairment.  The examiner indicated the additional functional loss/impairment was due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  Muscle strength test results were relatively normal with active movement against resistance.  The remaining findings were consistent with the September 2012 VA examination findings.  The examiner opined that the Veteran's right knee disability did not affect his ability to work.  X-rays did not reveal any evidence of arthritis.  The diagnosis was psoriatic arthritis involving knees without radiological changes.

Prior to April 14, 2014, the Veteran is in receipt of a zero percent rating under 38 C.F.R. § 4.71a, DC 5260.  A rating of 10 percent is already in effect from April 14, 2014, in contemplation of slight functional loss and painful movement of an arthritic joint.  Id.

Resolving doubt in the Veteran's favor, he is entitled to a 10 percent rating under DC 5260 in contemplation of painful movement of his knee joint and slight functional loss for the period prior to April 14, 2014.  The Veteran credibly asserts that his right knee psoriatic arthritis causes pain and stiffness which results in functional impairment including limitations against prolonged walking, standing, using stairs, kneeling and stooping.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).  The 10 percent rating assigned adequately contemplates any functional loss due to flare-ups of pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

At his September 2013 hearing before the undersigned, the Veteran explicitly stated that the assignment of a 10 percent rating would satisfy his appeal.  Nonetheless, at no point during the pendency of this appeal have the criteria for an even higher rating been met.

The next highest rating under DC 5260 is 20 percent and requires flexion is limited to 30 degrees or less.  Throughout the appeal, the knee disability has manifested with characteristic pain and some limitation of flexion on objective testing.  However, the evidence shows that right knee flexion has been limited to no less than 130 degrees (even when considering functional loss) throughout the entire appeal.  Flexion was possible to 130 degrees at the April 2014 VA examination, including on repetition.  As flexion has not been limited to 30 degrees or less during this particular appeal period, even with consideration of DeLuca, a higher rating is not warranted at any time during the appeal period in question, i.e., from September 18, 2012.

The evidence also does not warrant a separate, compensable rating for instability.  The objective joint stability tests conducted at the September 2012 and May 2014 VA examinations were all normal and there was no clinical evidence of recurrent subluxation or instability.  For these reasons, the Veteran is not entitled to a separate rating under DC 5257 for instability at any time during the appeal period in question, i.e., from September 18, 2012.

The Board has considered whether a separate, compensable rating may be assigned for limitation of extension.  Extension in the right knee was full to zero degrees at the September 2012 and May 2014 VA examinations.  Therefore, the Veteran is not entitled to a compensable rating for extension, even with consideration of the effects of painful motion, at any time during the appeal period in question, i.e., from September 18, 2012.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; symptomatic removal of semilunar cartilage; or malunion or nonunion of the tibia and fibula and Diagnostic Codes 5256, 5259, and 5262 are not for application.

Right Hand Ring and Little Fingers, Left Hand Ring and Little Fingers

The Veteran's service-connected psoriatic arthritis with hand and finger involvement was rated 20 percent disabling prior to September 18, 2012.  From September 18, 2012, the hand and finger involvement is subject to separate evaluations and is currently rated at zero percent.

A maximum 0 percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5230.  

A maximum 0 percent rating is assigned under DC 5227 for ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a, DC 5227.  The Note to DC 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  

For the purposes of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45(f).

At the September 2012 VA examination, there was no measurable limitation of motion on evaluation of the left and right ring and little fingers, although the movement was noted to be painful.  The Veteran was also noted to have pain and tenderness upon palpation of the fingers of both hands.  Ankylosis was not present.  The examiner noted that functional impairment was present in that the Veteran was limited in his ability to type, carry loads and operate machine at work when he had flare-ups of his arthritis.  

VA treatment records show the Veteran's hands were without dactylitis, but there was a trace of synovitis right second metacarpophalangeal joint with slight redness, but without warmth.  X-rays of the hands were normal.  

At the Veteran's hearing in September 2013, he testified that his fingers are very painful and limits his activities of daily living and his job performance as a fueler.  He stated that his fingers are stiff every morning and that he uses an excessive amount of sick and FMLA leave due to the problems with his fingers.  Flare-ups last one to three days and preclude him from working.  

At the Veteran's April 2014 VA examination, it was noted that he required continuous use of medication for his psoriatic arthritis, including use of tapering prednisone for flare-ups.  The Veteran had no swelling of his joints presently, but did report pain in his fingers.  He also did not have any exacerbations, incapacitating or otherwise, and there were no constitutional manifestations that were incapacitating.  The examiner stated that there currently was no functional impact on the Veteran's ability to work, as he was currently using medication; however, functional impact was present during exacerbations.  His finger pain, especially in the knuckles at the proximal interphalanegal joints, was also more pronounced on flare-ups.   There was no measurable limitation of motion on evaluation of the left and right ring and little fingers, including on repetition, but the movement was painful, and grip strength was weakened.  Ankylosis was not present.  X-rays did not show any abnormal findings.  The diagnosis was psoriatic arthritis including of the hands, without radiological changes.

The Veteran does not have any measurable limitation of motion of his ring and little fingers and there is no X-ray evidence of arthritis.  Nonetheless, there is evidence of pain on motion and functional impairment.  Further, the provisions of 38 C.F.R. § 4.59 are not limited to disabilities that include arthritis.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In light of the Veteran's painful motion and functional impairment caused by his psoriatic arthritis affecting his ring and little fingers of each hand, separate 10 percent ratings are warranted for each minor joint affected.  38 C.F.R. §§ 4.7, 4.10, 4.59.  

A higher rating has not been met or approximated, as there was no additional loss of range of motion due to pain, and because amputation of the ring and little fingers at the proximal interphalangeal joint or the distal interphalangeal joint warrant only a 10-percent rating for either the dominant or non-dominant hand.  See 38 C.F.R. § 4.71a, DC 5156.  Thus, the amputation rule limits a rating to 10 percent in any event.  38 C.F.R. § 4.68. 

The evidence shows that the Veteran's service-connected psoriatic arthritis of the right knee, the right hand (dominant) ring and little fingers; and the left (nondominant) hand ring and little fingers results in painful motion and slight functional impairment.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected psoriatic arthritis of the right knee, the right hand (dominant) ring and little fingers; and the left (nondominant) hand ring and little fingers is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, the Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently employed.  As there is no evidence of unemployability due to the service-connected psoriatic arthritis of the right knee, the right hand (dominant) ring and little fingers; and the left (nondominant) hand ring and little fingers; the question of entitlement to a TDIU is not raised.


ORDER

A 10 percent rating for psoriatic arthritis of the right knee (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012, is granted.

A 10 percent rating for psoriatic arthritis of the ring finger of the right (dominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012, is granted. 

A 10 percent rating for psoriatic arthritis of the ring finger of the left (nondominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012, is granted.

A 10 percent rating for psoriatic arthritis of the little finger of the right (dominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012, is granted.

A 10 percent rating for psoriatic arthritis of the little finger of the left (nondominant) hand (previously evaluated as psoriatic arthritis with knee, hand and finger involvement) from September 18, 2012, is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


